Citation Nr: 1002647	
Decision Date: 01/15/10    Archive Date: 01/22/10

DOCKET NO.  07-24 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Arif Syed, Law Clerk




INTRODUCTION

The Veteran served on active duty in the United States Army 
from February 1945 to November 1946.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas.  The Veteran has since relocated, and original 
jurisdiction now resides in the RO in St. Paul, Minnesota.  

Procedural history

The Veteran's claim of entitlement to service connection for 
a right knee disability was denied in an April 2007 RO rating 
decision.  In May 2007, the Veteran expressed disagreement 
with that decision and requested review by a decision review 
officer (DRO).  A DRO conducted a de novo review of the claim 
and rendered a decision in a July 2007 statement of the case 
(SOC) which was unfavorable to the claim.  The Veteran 
perfected his appeal in August 2007 with the timely 
submission of a VA Form 9.  

The Veteran requested a VA Travel Board hearing.  However, in 
September 2007 the Veteran informed the RO that he no longer 
wished to present testimony at a VA Travel Board hearing.  
Accordingly, the Veteran's hearing request is considered 
withdrawn.  See 38 C.F.R. § 20.704(e) (2009).  

In June 2009, a motion to advance this case on the Board's 
docket was granted.  See 38 U.S.C.A. § 7107 (West 2002); 
38 C.F.R. § 20.900 (2009).  

In June 2009, this claim was remanded by the board for 
further evidentiary development.  The VA Appeals Management 
Center (AMC) continued the previous denial in an October 2009 
supplemental statement of the case (SSOC).  The Veteran's VA 
claims folder has been returned to the Board for further 
appellate proceedings.

FINDING OF FACT

The competent medical evidence of record indicates that the 
Veteran's right knee disability is related to his military 
service.


CONCLUSION OF LAW

The Veteran's right knee disability was incurred in military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to service connection for a 
right knee disability, which he contends was incurred during 
his military service.  

In the interest of clarity, the Board will discuss certain 
preliminary matters.  The Board will then render a decision.

Stegall considerations

As was alluded to in the Introduction, the Board remanded 
this case in June 2009.  In essence, the Board instructed the 
agency of original jurisdiction (AOJ) to arrange for a 
physician to review the Veteran's VA claims folder and 
provide an opinion, with supporting rationale, as to whether 
it is as likely as not the Veteran's right knee disability is 
related to his military service.  If the reviewing physician 
deemed it to be necessary, physical examination and/or 
diagnostic testing of the Veteran was to be scheduled.  The 
AOJ was then to readjudicate the claim. 

The record demonstrates that the Veteran was afforded a VA 
examination in September 2009, which has been associated with 
the Veteran's VA claims folder.  After this development was 
completed, the AMC readjudicated the claim in the October 
2009 SSOC.

Thus, the Board's remand instructions have been complied 
with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
[where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance].

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
See 38 U.S.C.A. § 5103, 5103A (West 2002).  

A VCAA notice letter was sent to the Veteran regarding his 
service connection claim in August 2006.  The Board need not, 
however, discuss the sufficiency of either the VCAA notice 
letter or VA's development of the claim in light of the fact 
that the Board is granting the claim.  Thus, any potential 
error on the part of VA in complying with the provisions of 
the VCAA has essentially been rendered moot by the Board's 
grant of the benefit sought on appeal.

The Board further notes that the Veteran received proper 
notice as to degree of disability and effective date in the 
above-reference August 2006 VCAA letter, as required by the 
decision of the United States Court of Appeals for Veterans 
Claims (the Court) in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).   

Accordingly, the Board will proceed to a decision as to the 
issue on appeal.





Relevant law and regulations

Generally, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).

For certain chronic disorders, to include arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service. See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002); 
38 C.F.R. §§ 3.307, 3.309 (2009).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Analysis

Initial matter - missing service records

It appears that the Veteran's service treatment records were 
lost in a July 1973 fire at the National Personnel Records 
Center.  The Court has held that in cases where records once 
in the hands of the government are lost, the Board has a 
heightened obligation to explain its findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule.  See 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis 
of the Veteran's claim has been undertaken with this 
heightened duty in mind.

The case law does not, however, lower the legal standard for 
proving a claim for service connection, but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
appellant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  
Moreover, there is no presumption, either in favor of the 
claimant or against VA, arising from missing records.  
See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) [the 
Court declined to apply an "adverse presumption" where 
records have been lost or destroyed while in Government 
control which would have required VA to disprove a claimant's 
allegation of injury or disease in service in these 
particular cases].

In any event, as the Veteran's claim of entitlement to 
service connection for a right knee disability is being 
granted herein, the loss of the Veteran's service records, 
although regrettable, is not crucial to the outcome of this 
case.

Discussion

In order for service connection to be granted, three elements 
must be present: 
(1) a current disability; (2) in-service incurrence of 
disease or injury; and (3) medical nexus between the first 
two elements.  See Hickson, supra.

With respect to Hickson element (1) current disability, in 
November 1991 the Veteran had total right knee arthroplasty.  
See private treatment records from Dr. M.E.R. dated July 1991 
and January 1992.  A September 2009 VA examiner reported a 
diagnosis of status post right total knee arthroplasty.  
Hickson element (1) has been satisfied. 

Turning to Hickson element (2), in-service incurrence of a 
disease or injury, the Veteran claims that he twisted his 
right knee when he stepped in a hole while walking through 
the motor pool at Schofield Barracks in Hawaii in September 
1945.  See the Veteran's statement dated August 2007.  He 
stated that the injury to his right knee required almost 
seven weeks of treatment in the hospital, and that he was 
discharged from the hospital in November 1945.  

Of record are lay statements submitted by the Veteran's 
brother and sister in 2007 and by the Veteran's son in August 
2009.  These statements support the Veteran's contention that 
he injured his right knee during military service and 
required treatment in the hospital at Schofield Barracks.

The Veteran has further stated that he received medical 
treatment for his right knee disability in the 1950's and 
1960's.  Statements submitted by the Veteran's son in 
September 2009 and the Veteran's daughter in August 2009 
document the Veteran's continued treatment of his right knee 
after discharge from military service.  The Veteran has 
indicated that the physicians who treated his right knee 
during this time have died. 

However, there is supporting medical evidence of a long-
standing knee disability.  In a June 1988 letter, Dr. L.G.H. 
stated that the Veteran "had an injury to his right knee 
while on active duty in the United States Army in 1945."  

In evaluating the evidence and rendering a decision on the 
merits, the Board is  required to assess the credibility, and 
therefore, the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).  Indeed, in Jefferson v. 
Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001), the United 
States Court of Appeals for the Federal Circuit, citing its 
decision in Madden, recognized that the Board had inherent 
fact-finding ability. 

As discussed above, the Veteran's service treatment records 
are unavailable, despite multiple attempts from the RO to 
locate them.  However, for the purposes of this claim, the 
Board has no reason to doubt the Veteran's statements and the 
lay statements from his family concerning his in-service 
right knee injury.  Although there is no official 
documentation of a right knee injury, none is necessarily 
required.  Accordingly, the Board accepts the Veteran's 
statements as credible and probative.  

In-service incurrence of injury has therefore been shown, and 
Hickson element (2) is accordingly satisfied.  

Turning to crucial Hickson element (3), medical nexus, the 
question presented in this case is whether there is medical 
evidence of a nexus between the Veteran's military service 
and the current knee disability.  In analyzing the evidence, 
the Board is prohibited from exercising its own independent 
judgment to resolve medical questions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

Of record is the opinion of the September 2009 VA examiner, 
who reported that "it is just as likely as not that this 
right knee condition is due to or caused by the result of an 
injury that occurred while in the military service."  The VA 
examiner's rationale was based on "the fact that [the 
Veteran's] medical records were destroyed in the 1973 fire 
and [the Veteran] presents as such a credible witness with 
supporting letters."  The VA examiner also noted the 
Veteran's detailed account of the treatment of his right knee 
at the hospital in Schofield Barracks in determining the 
Veteran's credibility, as well as his post-service treatment 
records. 

The September 2009 VA examination report appears to have been 
based upon thorough review of the record, thorough 
examination of the Veteran, and thoughtful analysis of the 
Veteran's entire history.  See Bloom v. West, 12 Vet. App. 
185, 187 (1999) [the probative value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion"].  It also appears to be congruent with the June 
1988 report of Dr. L.G.H.

Crucially, there is no competent medical evidence which 
indicates that the Veteran's in-service injury is unrelated 
to his current disability.  Also of significance is the fact 
that the treatment records associated with the Veteran's 
claims folder contain nothing to otherwise explain the 
Veteran's persistent right knee disability.  

In the October 2009 SSOC, the AMC denied the claim based on 
the absence of a medical complaint or a diagnosis of a right 
knee disability for many years after the Veteran's discharge 
from military service.  However, as discussed above, the 
competent medical evidence of record, to include the 
September 2009 VA examination report, supports a finding that 
the Veteran's current right knee disability is related to his 
period of military service.  Moreover, as indicated above, 
the Board finds the Veteran's statements as well as his 
family's statements pertaining to the medical treatment of 
his right knee in the 1950's and 1960's to be of probative 
value.      

In short, based on the total record, the Board finds that 
there is sufficient competent medical evidence to indicate a 
positive medical nexus between the Veteran's current 
disability and his in-service injury.  Hickson element (3), 
and therefore all elements, is satisfied.  

In summary, the Veteran has met all requirements needed to 
establish service connection for a right knee disability.  
The benefit sought on appeal is therefore granted.  


ORDER

Entitlement to service connection for a right knee disability 
is granted. 



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


